Title: From Thomas Jefferson to William Short, 14 May 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia May 14. 1791.

The bearer hereof Mr. Russell proposing to visit Paris, I take the liberty of introducing him to your notice. His father is the most eminent merchant in Boston, I might perhaps have said in the United states: his brother I believe you knew in France. Tho less  acquainted with himself I am authorised to assure you he will do justice to any marks of attention you will be so good as to shew him, which will also be considered as an obligation on Dear Sir Your friend & servt,

Th: Jefferson

